ATTORNEYS' EYES ONLY

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

APPENDIX A

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

COMPREHENSIVE MOTOR WEHICLE SERVICES AND
CONSULTING

MOTOR VEHICLE FORENSIC ANALYSIS
REPORT

CMVSC-18-IA-245
-- In the Matter of the Death of Edson Thevenin --

LOCATION OF EVENT: Alternate Route 7, Troy, New York

TYPE OF EVENT: Three Vehicle, with One Causal Dynamic Motor Vehicle

INVOLVED DYNAMIC SUBJECT VEHICLE: 2000 Honda Civic EX Two Door Coupe

SUBJECT VEHICLE OPERATOR: Edson Thevenin

DATE OF EVENT: April 17, 2016 @ 0330 hrs.

REFERENCE NO.: Troy (New York) Police Department BC38338

 

18 Loudon Road, No. 1688
Concord, NH 03302-1688
Phone: (603) 225-5662 Fax: (603) 226-4870
Email: ADMIN@VehicleAutopsy On the Web

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

CMVSC-18-IA-245

IN THE MATTER OF THE DEATH OF EDSON A. THEVENIN

 

 

 

 

 

 

 

 

 

TABLE OF CONTENTS

MOTOR VEHICLE FORENSIC ANALYSIS REPORT ...cc....cccsscosesscssssecreeseesenes 1-68
INTRODUCTION 1-2
BACKGROUND/OVERVIEW OF THE CASE ww 2-3
TRAVEL ROUTE, PRE-CRASH TRAJECTORY, AND SCENE LOCUS .ssssssssorsssessseeres 425
VEHICLE IMPACT EVENTS — ALTERNATE ROUTE 7 6-12
INVOLVED VEHICLE DATA AND ANALYSES — VEHICLE NO. 1 cessssssssssoerscseeseereeee 13
VEHICLE FORENSICS INVESTIGATIVE RESULTS ...sscssscsossssessecesssecnssoserssecasssses 14-58
TIRES AND WHEELS 14
BRAKING SYSTEM 15-20
STEERING AND SUSPENSION 21-23
ACCELERATOR SYSTEM 2 24-25

Comprehensive Motor Vehicle Services & Consulting | PO Box 1688, Concord, NH 03302-1688

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

 

 

 

 

 

 

 

 

 

 

 

COMPUTER CONTROL SYSTEMS 26
FORENSIC BULB ANALYSIS, REAR LAMPS 27
OPERATIONAL ANALYSIS — 2000 HONDA CIVIC EX 28-33
VEHICLE DAMAGE ANALYSIS..... 33-47
VEHICLE DAMAGE MATCHUP ANALYSIS 48-56
VEHICLE WEIGHT ANALYSIS 57-58
METHODOLOGY/ANALYSIS OF DYNAMIC VEHICLE CONTACT.....cccccseee sseeeeee 50-67
SCENARIO 1 ssssssesscesccsccveccsossonscnssonssancenees 59-60
SCENARIO 2... 61-63
SCENARIO 3 sat 63-64
SCENARIO 4 64-67
SUMMARY/OPINION/CONCLUSION 68
ADDENDUM A.......0: seoesacsaseseaserscsese VEHICLE AUTOPSY INSPECTION REPORT

ADDENDUM B........2000 HONDA CIVIC VINLINK REPORT & DESIGN SPECS

ADDENDUM C 3D FORENSIC STILL IMAGES

“Comprehensive Motor Vehicle Services & Consulting | PO Box 1688, Concord, NH 03302-1688

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

Comprehensive Motor Vehicle Services & Consulting
18 Loudon Road, #1688 Concord, NH 03302-1688
Phone (603) 225-5662 Fax (603) 226-4870
New Hampshire and Caribbean Offices
Email: Admin@VehicleAutopsy.com www.VehicleAutopsy.com
Brian F, Chase, Senior Investigator

 

 

 

Case No: CMVSC-18-IA-245

 

 

In the Matter of the Death of Edson Thevenin
Case Reference No. BC 38338, Troy (N.Y.) Police Dept.

At the request of officials of the Troy, New York Police Department, specific additional motor
vehicle forensic investigative and crash reconstruction procedures were initiated relative to the
operation of a passenger vehicle which resulted in a multiple vehicle impact, culminating with the
police officer involved shooting of the driver thereof, in the city of Troy, New York on Sunday, April
17, 2016 at approximately 3:30 AM. The focus of the supplementary investigation included the post-
crash forensic vehicle analyses of the causally involved, dynamic 2000 Honda Civic EX two door
coupe bearing New York registration FYZ9818, as well as crash damage analyses and Crash Data
Retrieval Report review with respect to the additional two static motor vehicles involved in the event.
The actual vehicle autopsy forensic procedures and associated component analyses were conducted
on April 18th and April 19th, 2018, at the Troy Police Department Garage facility located at 1652
5th Avenue in Troy, New York. Photography at the vehicle autopsy location was performed by
utilizing a Canon EOS 6D digital camera with standard and macro lens attachments; Digital Bore

Scope; and Digital Microscope.

Page | of 68

ATTORNEYS' EYES ONLY
ATTORNEYS’ EYES ONLY

is

Opinions expressed by this report include incorporation of review and assessment of related
investigative and reconstruction material of assigned investigators of the Troy, New York Police
Department as well as others retained prior to this vehicle forensics analyses. Moreover, specific
applicable information obtained through comprehensive research of Honda vehicle manufacturer

specifications, campaigns, and technical design data are also incorporated as a basis for opinion

herein.

BACKGROUND/OVERVIEW OF THE CASE

On Sunday, April 17, 2016, at approximately 0310 hours, Troy (New York) Police Sergeant Randall
French initiated the traffic stop of a 2000 Honda Civic EX two door coupe operated by Edson Thevenin
(DOB 06/30/1978) "on suspicion of (operator Thevenin) driving while intoxicated." The traffic stop,
which occurred on 6th Avenue between Jacob Street and Hoosick Street, resulted in Edson Thevenin
reentering the driver seat of the 2000 Honda Civic and fleeing the traffic stop location after failing field
sobriety testing conducted by Sergeant French. Sergeant French then engaged in a pursuit of the fleeing
2000 Honda Civic operated by Edson Thevenin, and was soon joined by a second police vehicle operated
by Troy (New York) Police Captain Matthew Montanino. The pursuit of the 2000 Honda Civic operated by
Edson Thevenin terminated after a distance of approximately .2 miles due to left frontal impact with the

concrete highway divider of westbound Alternate Route 7 near the entrance to the Collar City Bridge.

Subsequent to left frontal impact with the concrete dividing barrier, Edson Thevenin placed the
transmission selector of the 2000 Honda Civic in Reverse and initiated acceleration, backing the vehicle on
the paved roadway and resulting in impact with the frontal area of the police vehicle operated by Captain
Montanino, which was stopped in a westerly direction within the left lane of westerly vehicular travel of
Alternate Route 7 to the rear of the 2000 Honda Civic. Operator Edson Thevenin next placed the
transmission selector of the 2000 Honda Civic in a forward gear, accelerating the vehicle in a westerly
direction on Alternate Route 7 in the direction of Sergeant French, who was now standing along the left

(driver) side of his marked police cruiser which was parked in an angled position on Altemate Route 7

 

1 See Report on the Investigation into The Death of Edson Thevenin, New York State Office of the Attorney General, page
4,
Page 2 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

slightly westerly of the concrete barrier impact location. The 2000 Honda Civic operated by Edson

Thevenin ultimately came to a final rest near the left rear of the marked cruiser of Sergeant French.

Prevailing road surface conditions of Alternate Route 7 in the vicinity of the event were that of dry asphalt

surface, clear from apparent debris/material.

 

 

Page 3 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

egies)

TRAVEL ROUTE, PRE-CRASH TRAJECTORY, AND SCENE LOCUS

The traffic stop of the 2000 Honda Civic operated by Edson Thevenin was initiated by Troy Police
Sergeant Randall French on 6th Avenue between Jacob Street and Hoosick Street in the city of Troy, New
York, on Sunday, April 17, 2016 at approximately 0310 hours. Fleeing the scene of the traffic stop after
allegedly failing Field Sobriety Testing, Edson Thevenin operated the 2000 Honda Civic in a northerly
direction on 6th Avenue; then negotiating a sharp right turn onto Hoosick Street and traveling in an easterly
direction; then negotiating a left u-turn onto Altemate Route 7 (Collar City Bridge) westbound. During this
course of vehicular travel, Troy Police Sergeant Randall French had engaged in pursuit while operating a

2013 Ford Taurus Police Interceptor Sedan, fully marked as a Troy Police vehicle.

After completing the left u-turn from Hoosick Street onto Alternate Route 7 (Collar City Bridge), the 2000
Honda Civic operated by Edson Thevenin impacted the left side roadway concrete barrier which separates
the two westbound lanes of Alternate Route 7 (Collar City Bridge) from the westbound and eastbound lane
of Hoosick Street, located adjacent to the south side of Alternate Route 7. A dividing aluminum guardrail

system is installed at the eastern extremity of the referenced dividing concrete barrier.

Altemate Route 7 (Collar City Bridge) in the area of the concrete barrier impact by the 2000 Honda Civic
operated by Edson Thevenin is comprised of a paved roadway consisting of two vehicular travel lanes for
westbound traffic. A white fog line and aluminum guardrail system is installed on the northern highway
periphery, while a yellow fog line and aforementioned aluminum guardrail/concrete barrier prevails on the

southern highway periphery.

Page 4 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

 

 

Page 5 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

VEHICLE IMPACT EVENTS -- ALTERNATE ROUTE 7 (COLLAR CITY BRIDGE

 

Fleeing from the traffic stop initiated by Troy Police Sergeant Randall French on 6th Avenue north of
Jacob Street”, the 2000 Honda Civic operated by Edson Thevenin ultimately negotiated a sharp right tum
onto Hoosick Street easterly. Shortly thereafter, the 2000 Honda Civic operated by Edson Thevenin
negotiated a left u-turn from Hoosick Street onto Alternate Route 7 (Collar City Bridge).

Traveling in a westerly direction in the westbound lanes of Alternate Route 7, the 2000 Honda Civic
operated by Edson Thevenin violently impacted the roadway median concrete barrier at a location

approximately 35 feet west of the onset of the guardrail system located at the eastern end of the concrete

center barrier.

 

 

 

2 See Narrative Statement of Sergeant Randall French, Trey (N.Y.) Police Department, 04/22/2016,
Page 6 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

oe

The impact of the westbound 2000 Honda Civic into the concrete median barrier system occurred at an
approximate angle of 118 degrees, as determined by and through digital tram assessment of the sustained

contact and structural damage at the left front section of the Honda Civic.?

-

GROCO tan ua

Alternate Route
7 West

 

 

 

 

3 Comprehensive damage analyses will be discussed within a subsequent section of this report.

Page 7 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

Due to the intensity of the impact of the 2000 Honda Civic operated by Edson Thevenin with the concrete
barrier, as well as the approximate 118 degree angle of impact, the left frontal area of the vehicle was
propelled into a forced westerly concrete barrier slide of approximately fifty-one (51) inches. This
clockwise rotation of the 2000 Honda was substantiated by 1) concrete barrier evidence; 2) roadway right

front Honda tire scuff mark; and 3) Honda physical crash evidence. (Also see Image No. 46, Page 61.)

r i- P y
es . £ vs Vy,
» ¥ 4 ane : ‘
asd ann Perr Alternate Route
A

7 West

 

 

 

Page 8 of 68

ATTORNEYS’ EYES ONLY
ATTORNEYS' EYES ONLY

eis

Subsequent to the severe concrete barrier impact and resulting clockwise rotation of the 2000 Honda Civic,
and with the two Troy Police Department vehicles on scene as depicted by Image No. 5 (above), Honda
operator Edson Thevenin purposefully placed the automatic transmission shifter of the vehicle in the
REVERSE position and accelerated rearward, ultimately striking the Troy Police Department 2012
Chevrolet Impala operated by Troy Police Captain Matthew Montanino. Analysis of the physical damage
of the two motor vehicles reveals that impact occurred between the right rear bumper cover of the 2000

Honda Civic and the left center bumper cover of the 2012 Chevrolet Impala.

Alternate Rante
7 West

Hoosick Street

 

 

 

Page 9 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ee

 

 

 

Following impact between the right rear bumper cover of the 2000 Honda Civic and the front bumper
cover of the Troy Police Department 2012 Chevrolet Impala from the purposeful rearward trajectory of the
Honda as the result of the operator/vehicle interface of Edson Thevenin, the shifter of the 2000 Honda
Civic was then purposefully placed in the DRIVE position from the previous REVERSE position. The

2000 Honda Civic operated by Edson Thevenin was then accelerated in a forward trajectory the distance of
Page 10 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS’ EYES ONLY

aes

approximately thirty-nine (39) inches to impact with Troy Police Sergeant Randall French, who had exited

the driver seat and was positioned in the proximity of the left rear quarter panel of the marked Troy Police

Department 2013 Ford Taurus.

 

 

 

Page 11 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

 

 

 

Page 12 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

INVOLVED VEHICLE DATA AND ANALYSES -- VEHICLE NO. 1

A primary focus of the vehicle autopsy and related forensic analyses in this case was the involved 2000
Honda Civic operated by Edson Thevenin, which at the time of the described events was bearing New
York registration FYZ9818. The vehicle is of the EX, two door coupe, front wheel drive, passenger

vehicle’ designation, and at the time of manufacturer was assigned a vehicle identification number of

1HGEJ8248YL105513

 

 

The 2000 Honda Civic EX in this case was manufactured with the 1.6 Liter, 1595 cc, four cylinder, VTEC,
MFI, naturally aspired gasoline engine developing 123-127 horsepower. Power from the engine is
transmitted through a four speed automatic transmission/transaxle assembly to the drive components of the
front wheel drive vehicle. Transmission gear selection is controlled and regulated by the manual input of

the vehicle operator by and through the center console mounted shift lever.

According to manufacturer Honda Motor Company database records as well as National Highway Traffic
Safety Administration records as the result of a national warranty database search most recently dated

August 1, 2018, there are no open/outstanding Safety Recalls pertaining to the specific vehicle in this case,

 

4 See 49CFRS571.3.
Page 13 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

as

VEHICLE FORENSICS INVESTIGATIVE RESULTS
In addition to facts noted elsewhere within this investigative report, the vehicle autopsy and forensic
analyses of the 2000 Honda Civic EX two door coupe on April 18 and April 19, 2018 at the Troy (New

York) Police Department Garage facility in Troy, New York revealed conclusive evidence inclusive of the

following:

> Tires and Wheels
The analysis of the tires of the involved 2000 Honda Civic EX revealed that all four tires and
wheels were of the same manufacturer, design and size. Operational vehicle dynamics of the
2000 Honda Civic due to loss of tire air pressure, tread depth readings, Durometer readings,

or abnormal wear patterns were a nonissue.

The forensic analysis of the left front tire of the 2000 Honda Civic revealed impact
characteristics relevant to the known impact of the vehicle with the concrete barrier of
Alternate Route 7 (Collar City Bridge). This topic will be discussed in greater detail within

the Damage Analysis section of this expert report.

 

 

Page 14 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

» Braking System
The 2000 Honda Civic in this case is equipped with a hydraulic brake system comprised of

front disc brake components and rear drum brake components. The system is that of an
antilock brake system (ABS), which is monitored and controlled by the Antilock Brake
System Control Unit, monitoring tire slip rates reported by wheel speed sensors located at the
four wheel locations while braking, and accordingly precisely controlling the slip rate of the
wheels by and through brake fluid pressure modulation provided by the ABS Modulator.
This response, in milliseconds, ensures maximum tire grip force on the roadway surface
which assists in ensuring vehicle maneuverability and stability. As with all motor vehicle ABS
systems, the system incorporates a failsafe design which reverts to normal (non-ABS) vehicle

braking in the event of a malfunction.

The hydraulic braking system of the 2000 Honda Civic is specifically designed with front disc
brake components inclusive of single floating, single piston disc brake calipers with inner and
outer dise brake pads, while the rear braking system is designed with primary and secondary
brake shoes, park brake hardware, self adjusting hardware, and brake drums. The braking

system of the vehicle includes a vacuum booster for power assist braking.
The disassembly and analysis of the individual wheel location components revealed a fully

adequate, hydraulic braking system in pre-crash operational condition, with all components

intact and with no deficiencies.

Page 15 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS’ EYES ONLY

ae

Specific notations of the braking system components at the four wheel locations of the

involved 2000 Honda Civic EX are as follows:
Front Disc Brake Pad Friction Material and Disc Brake Rotor Analysis
¢ All components installed correctly and intact.

¢ Superficial oxidation present at rotor swept areas due to exposure to elements

during vehicle impoundment.
¢ No brake fluid seepage evident at brake calipers.

¢ Brake caliper pistons compressed freely in bore without binding during

testing; caliper slides exhibited free caliper body movement.

 INuminated magnification of disc brake pad friction material revealed normal

evidence of friction wear from rotor swept area interface.

¢ Friction material thickness adequate for proper brake application and

coefficient of friction.
¢ Disc Brake Rotor thickness adequate.

@ Brake dust accumulation minimal/undetectable, consistent with no high speed

continuous brake application during pre-crash sequence vehicle operation.

Page 16 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

 

    

RIGH) FRONT @

i,
AiR
- |e ae

 

Page 17 of 68

ATTORNEYS’ EYES ONLY
ATTORNEYS' EYES ONLY

ae

 

 

 

 

Page 18 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY
Brake Fluid Testing and Analvsis
¢ Dual circuit brake master cylinder design, with adequate brake fluid level.

¢ Primary brake fluid hydraulic system and secondary brake fluid hydraulic

system intact and not compromised.

¢ Brake fluid analyzed for hygroscopic properties to 600 degrees Fahrenheit;

met/exceeded operational safety requirements.

Brake Fluid
Safety Meter

Brake Fluid
Safety Meter

 

 

Page 19 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

Brake Fluid Svstem Pressure Testing and Analvsis
¢ Analysis of brake system components revealed that of a fully operational

hydraulic brake system at all front wheel locations.

+ No brake fluid seepage evident; flexible brake hoses exhibited no swelling or

restriction; steel brake lines exhibited no kinking.

¢ Brake pedal activation revealed that of a hard, firm pedal with no fading --

primary braking system.

¢ Brake pedal reserve at 100 Ibs. brake pedal pressure exceeded minimum

specifications.

 

 

Page 20 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

> Steering and Suspension Components
The 2000 Honda Civic EX in this case was manufactured with a variable assist power
steering system incorporating a rack and pinion design gearbox. Due to variable pressure
control, the power steering assist is reduced when steering resistance is low, such as during

high speed operation of the vehicle.

The inspection of the steering and suspension systems of the involved 2000 Honda Civic EX

revealed the following:
¢ Power rack and pinion steering components intact and functional.
¢ Steering wheel rotation resulted in positive front wheel/tire steering action;
however, normal lock-to-lock transition was limited due to extreme front

wheel toe out condition from severity of frontal impact with concrete barrier.

# No measureable free play -- steering wheel rotation/front tire/wheel steering

action.

¢ Steering wheel exhibited significant deformation due to unrestrained driver

impact forces.
¢ No measurable play at tie rod ends.

¢ No measurable play at lower front/rear bushings/ball joints, strut joints, or

wheel bearings.
¢ Front subframe displaced rearward from left front vehicle violent impact with

concrete barrier, resulting in diamond dimension deformation of

approximately 1.22 inches.

Page 21 of 68

ATTORNEYS’ EYES ONLY
ATTORNEYS' EYES ONLY

ae

¢ Power steering pump pulley immobile due to impact damage resulting in

absence of power steering assist’.
« Left front tie rod assembly steering components exhibited extreme
deformation from vehicle violent impact with concrete barrier, contributing to

front wheel toe out condition of approximately 17.4 degrees®.

+ No evidence whatsoever of pre-crash component failure.

 

 

——————————————————————————

5 Steering was operational; however, low speed operation required increased operator input.
6 Honda specification for front wheel toe condition is .07 inches toe in.

Page 22 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS’ EYES ONLY

 

 

 

Page 23 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

a

> Accelerator System

The 2000 Honda Civic in this case was manufactured with a non-electronic/non-computer

controlled accelerator system, of which the primary components are 1) Accelerator Pedal; 2)

Accelerator Cable; and 3) Throttle Link located at the Throttle Body of the engine.

Accelerator System Testing and Analysis

As a procedure of the forensic vehicle analyses in this case, the Accelerator System of the

involved 2000 Honda Civic was examined and analyzed to determine proper functionality.

The results of the testing and analysis are as follows:

v

v

The Accelerator Cable operated smoothly with no binding or sticking.

The throttle valve shaft of the Throttle Body exhibited no excessive wear of

play.

Clearance between the throttle stop screw and throttle lever of the Throttle

Body was nonexistent at idle position.

In compliance with applicable Federal Motor Vehicle Safety Standards, The
Accelerator Pedal Assembly provided a positive dual spring return to idle
position upon release of the accelerator pedal, with measured resistance of

approximately 7.125 ibs. throughout the transition range.

The Throttle Body Throttle Plate, equipped with the previously mentioned
mandated two mechanical energy source means of closed positioning, provided
a positive spring return to idle position with no binding. Measured resistance
was approximately 2.250 lbs. at the Throttle Plate, and approximately 4,250
Ibs. at the external Throttle Plate linkage.

Page 24 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

 

 

Page 25 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

> Computer Control Systems
The 2000 Honda Civic EX which is the subject of these forensic analyses was manufactured
with numerous computer control systems. As a procedure of the forensic vehicle analyses in
this matter, computer serial data communications were initiated to provide both real time
and history overview data of the computer control systems. This analysis revealed no faults

within any of the computer controlled systems of the vehicle. Mode 02 Data was not recorded

at impact.

 

 

Page 26 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

> Forensic Bulb Analysis, Rear Lamps
As a segment of the vehicle autopsy of the 2000 Honda Civic EX in this case, the forensic
analysis of certain light bulbs of the rear lamp assemblies of the vehicle was performed. This
analysis, combined with the previously described analysis of brake system evidence, revealed
evidence consistent with no brake application by 2000 Honda Civic operator Edson Thevenin

at the time of the violent impact with the concrete barrier of Alternate Route 7 (Collar City

Bridge).

 

 

 

Page 27 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

> Operational Analysis — 2000 Honda Civic EX
Due to the extent of the left frontal crash damage sustained by the 2000 Honda Civic EX as
the direct result of the violent impact with the concrete barrier of Alternate Route 7 (Collar
City Bridge), a logical inquiry is that of the capability of operation of the vehicle given the
degree of destruction of the 2000 Honda Civic. To adequately address the concern, this
forensic vehicle investigation was inclusive of providing a vehicle operational analysis, with
acceleration data, with specific respect to the approximate thirty-nine (39) inch distance of
alleged forward trajectory of the 2000 Honda Civic following concrete barrier impact and as

the result of purposeful interface of operator Edson Thevenin.

Procedure/Methodology
On April 19, 2018, procedures were implemented to start the engine of the 2000 Honda Civic

EX following the lengthy period of impoundment and nonuse. Once the engine was in an
operational state, the 2000 Honda Civic was driven from its inspection location of the far
service bay at the Troy Police Department Vehicle Maintenance Garage in a forward
trajectory, out of the building, to a location within the front parking lot of the facility by
placing the transmission gear selector in DRIVE and providing acceleration. The
transmission gear selector of the vehicle was then moved to the REVERSE position,
providing operation of the vehicle in a rearward direction upon acceleration within the
confines of the parking lot. Next, the transmission gear selector was again placed in the
DRIVE position, and the 2000 Honda Civic was accelerated in a forward trajectory within
the confines of the garage facility parking lot. The transmission gear selector of the 2000
Honda Civic EX was then placed again in the REVERSE position, and the vehicle was
again accelerated in a rearward direction nearly the entire length of the parking lot located at

the front of the repair facility building.

Now at a location within the confines of the parking lot near the westerly end of the facility
location at 1652 5th Avenue, acceleration procedures and analysis of the 2000 Honda Civic
EX were performed by implementing the use of a Vericom VC4000DAQ computer attached

to the vehicle. The computer acceleration distance for the forward acceleration analysis was

Page 28 of 68

ATTORNEYS’ EYES ONLY
ATTORNEYS' EYES ONLY

a

entered as six (6.0) feet to allow for data well beyond that of the specified thirty-nine (39)
inches of forward trajectory of the Honda Civic from the rearward impact location of the
Honda Civic with the frontal area of the Troy Police Department 2012 Chevrolet Impala to
impact with Troy Police Sergeant Randall French, who was positioned near the left rear

quarter panel of the marked 2013 Ford Taurus police cruiser.’

2000 Honda Civic Acceleration Computer Analysis Results

The computer analysis of forward acceleration of the 2000 Honda Civic EX, performed on
April 19, 2018 at the Troy Police Department Vehicle Maintenance garage parking lot,
revealed that the vehicle accelerated a distance of six (6.0) feet from a stopped position in 2.23

seconds, attaining a speed of 4.8 miles per hour.

 

 

 

7 The approximate 39 inches of forward trajectory distance was established by Craig Fries during a prior investigation;
however, Mr. Fries also concluded that the distance of the vehicle backing was 39 inches, which is blatantly incorrect.

Page 29 of 68

ATTORNEYS' EYES ONLY
Speed (MPH)

4.8
4.6

4.4) +
4.2) -

BQ pecwercesrees
3.6 4-
3.4 yo

3.2

2.8

2.6 +

ATTORNEYS' EYES ONLY

 

2.4 |.

2.2

1.3 5

1.6 4--

1.4 P eer
1.2 Joo

0.8
0.6
0.4
0.2

——

 

 

 

0.5 1 LE 2 2.5 3 3.5 4 4.5 5 5.5 6
Distance (ft.)

 

 

Page 30 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

2000 Honda Civic EX Computer Acceleration Test Results

 

 

 

TIME (sees) SPEED (mph) DIST (ft)

1,690 0.382 3.18 2.03
1.700 0.370 3.26 2.08 |
1,710 0.360 3.34 2.13

1.720 0.349 3.41 2.18

1.730 0.334 3.49 2.23

1.740 0.320 3.56 2.28

1.750 0.322 3.63 2.33

1.760 0.324 3.70 2.39

1.770 0.328 3.77 2.44

1.780 0.338 3.84 2.50

1,790 0.348 3.92 2.55

1.800 0.361 4.00 2.61

1.810 0.311 4.07 2.67

1.820 0.270 4.13 2.73

1,830 0.218 4.18 2.79

1.840 0.186 4,22 2.85

1.850 0.185 4.26 2.92

1.860 0.191 4,30 2.98
1.870 0.197 4.34 3.04

1.880 0.148 4.37 3.11

1.890 0.106 4.40 3.17

1.900 0.127 4.43 3.23(38.76 in)
1.910 0.098 4.45 3.30(39.60 in)
1.920 0.096 4.47 3.36(40.32 in)

 

 

 

Page 31 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

a

2000 Honda Civic Acceleration Analysis Summary

The operation and computer acceleration analysis of the involved 2000 Honda, conducted on
April 19, 2018, revealed that the vehicle was capable of forward motion and rearward motion
upon operator/accelerator interface with the transmission gear selector placed in REVERSE
and DRIVE positions. Due to the severity of the frontal structural damage of the vehicle,
which resulted in the previously described approximate 17.4 degree front wheel toe out
condition, movement of the vehicle under power required significant accelerator input
resulting in noticeably increased engine RPM. As a companion effect of the substantial front
wheel toe out condition due to violent impact structural damage, deceleration of the vehicle
was immediately realized due to the significant increase in rolling resistance of the vehicle.
Furthermore, the turning radius of the 2000 Honda Civic was significantly reduced due to the

toe out condition of the front wheels.

In addition to the readily apparent increased engine RPM required to accelerate the 2000
Honda Civic from a stopped position, perceptible metallic clanging noises emanated from the
left front drive axle CV Joints of the vehicle -- also the result of damage due to the severity of

vehicular impact with the concrete barrier on April 17, 2016.

 

Page 32 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS’ EYES ONLY

as

The computer acceleration analysis of the 2000 Honda Civic revealed that the maximum
acceleration speed for the distance of 39.60 inches was 4.43 miles per hour, and that the
minimum time to traverse the distance of 39.60 inches was 1.910 seconds under full
acceleration input. Accordingly, the maximum level of Kinetic Energy of the 2000 Honda
Civic would have been 1755.7743 ft-lbs®,

> Vehicle Damage Analysis
The vehicle forensic and crash reconstruction procedures of April 18th and 19th of 2018 were
inclusive of the forensic analysis of vehicle damage sustained by the 2000 Honda Civic operated by
Edson Thevenin. In addition, continued forensic damage analyses of the involved Honda Civic as
well as that of the involved Troy Police Department 2013 Ford Taurus police cruiser were
performed on June 6, 2018. Based upon the forensic damage analysis of the two vehicles, impact
damage physical evidence forensic matchup of the two involved vehicles was conducted on June 6,

2018.

2000 Honda Accord Operated by Edson Thevenin Damage Analysis
Forensic crash damage analysis of the 2000 Honda Civic EX operated by Edson Thevenin,
performed with angled remote flash, digital microscopic examination, and digital measuring

devices, revealed the following:
1) Location of Damage: Right Rear Bumper Cover.

Description of Damage: Paint scuffing/scratching; paint delamination; fracturing of plastic

rear bumper cover material.

Analysis of Damage: Consistent with impact with frontal front bumper cover area of Troy
Police Department 2012 Chevrolet Impala as the result of rearward
backing trajectory of 2000 Honda Civic.

 

8 Kinetic Energy formula input data of the maximum vehicle speed of 4.43 miles per hour, with vehicle weight of 2684 lbs.
Page 33 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

 

 

Page 34 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

2) Location of Damave: Left Frontal Area.

Description of Damage: Front bumper cover paint scuffing/scratching, front bumper cover
detachment; structural damage inclusive of rearward deformation
of front subframe assembly; obvious toe out condition of front

wheels; left wheelbase reduced approximately 2.09 inches.

Analysis of Damage: Consistent with severity of frontal vehicle impact with concrete
barrier of Alternate Route 7 (Collar City Bridge).

 

 

Page 35 of 68

ATTORNEYS’ EYES ONLY
ATTORNEYS' EYES ONLY

as

3) Location of Damaye: Right Front Fender.

Description of Damage: Paint delamination/striations; paint transfer; inward

deformation/stretching of sheet metal.

Analysis of Damage: See Vehicle Damage Matchup Section.

 

 

Page 36 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

4) Location of Damage: Right Outside Rearview Mirror.

Description of Damage: Forcefully detached in forward trajectory. Paint

chipping/striations/scuffing.

Analysis of Damage: See Vehicle Damage Matchup Section.

i

Pre
ie
Sr
p

y

i

i

 

Page 37 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

 

 

Page 38 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

a

5) Location of Damage: Front Bumper Cover, Right Side (forward of right front tire).

Description of Damage: Paint transfer, striations, scuffing.

Analysis of Damage; See Vehicle Damage Matchup Section.

 

 

Page 39 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS EYES ONLY

a

6) Location of Damage: Right Outside Door Handle.

Description of Damage: Paint striations, scuffing.

Analysis of Damage: See Vehicle Damage Matchup Section.

 

 

Page 40 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

7) Location of Damage: Right Rear Quarter Panel Side Guard Molding.
Description of Damage: Material striations/scuffing; material friction wear.

Analysis of Damage: See Vehicle Damage Matchup Section.

 

 

Page 41 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

a

2013 Ford Taurus Police Cruiser Operated by Serpeant Randall French Damave Analvsis

 

Forensic crash damage analysis of the Troy Police Department 2013 Ford Taurus operated by
Troy Police Sergeant Randall French, performed with angled remote flash, digital microscopic

examination, and digital measuring devices, revealed the following:
1) Location of Damage: Left Front Door, Outer Panel.
Description of Damaye: Paint transfer; striations/scuffing; significant outer steel door panel
deformation inclusive of creasing, indentation, and buckling;

scuffing at outside door handle location.

Analysis of Damage: See Vehicle Damage Matchup Section.

 

 

 

 

Page 42 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

 

 

 

Page 43 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

as

2) Location of Damage: Left Rear Door, Upper Forward Outer Panel.

Description of Damage: Striations/scuffing/transfer -- continuous rearward from left front

outer door handle damage.

Analysis of Damage: See Vehicle Damage Matchup Section.

 

 

Page 44 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS’ EYES ONLY

ae

3) Location of Damage: Left Front Fender, Lower Rear Section.
Description of Damage: Striations/scuffing/transfer.

Analysis of Damage: See Vehicle Damage Matchup Section.

 

 

Page 45 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

4) Location of Damage: Left Rear Quarter Panel, Forward Upper Wheel Well Area.

Description of Damage: Striations/scuffing/transfer.

Analysis of Damage: See Vehicle Damage Matchup Section.

 

 

Page 46 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

5) Location of Damage: Left Rear Door Panel, Lower Rear into Dog Leg.

Description of Damage: Striations/scuffing/transfer.

Analysis of Damage: See Vehicle Damage Matchup Section.

 

 

Page 47 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

eis

> Vehicle Damage Matchup Analysis
The vehicle forensic and crash reconstruction procedures of June 6, 2018 were focused on the
forensic matchup analysis of vehicle damage sustained by the 2000 Honda Civic operated by Edson
Thevenin, as well as the vehicle damage sustained by the involved Troy Police Department 2013
Ford Taurus police cruiser operated by Troy Police Sergeant Randall French. The following

information and photographs provide the procedures of the forensic vehicle damage matchup and

results thereof.

A) Vehicle: 2000 Honda Civic EX Operated by Edson Thevenin
Damage Location/Description: Right Outside Rearview Mirror Detachment (See Honda
Civic Vehicle Damage Analysis No. 4, Pages 37 & 38)

Vehicle: 2013 Ford Taurus Operated by Troy Police Sergeant Randall French
Damage Location/Description: Left Front Door, Exterior Door Handle Area,
Left Rear Door, Upper Forward Area (Sze Ford Taurus
Vehicle Damage Analysis Nos. 1 & 2, Pages 42-44)

Conclusion: The forensic analysis of the damage present at the exterior door handle area
of the left front door, and upper forward exterior door panel of the left rear door, of the Troy
Police Department 2013 Ford Taurus operated by Troy Police Sergeant Randall French; the
forensic analysis of the damage present at the right outside rearview mirror detached from
the 2000 Honda Civic EX operated by Edson Thevenin; and the forensic damage matchup
thereof revealed contact damage and forceful outside Honda mirror detachment consistent

with impact by the left front outside door handle of the faster moving Ford Taurus.

Page 48 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

 

Page 49 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS’ EYES ONLY

 

 

 

Page 50 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

B) Vehicle: 2000 Honda Civic EX Operated by Edson Thevenin
Damage Location/Description: Right Rear Door Outside Door Handle (See Honda Civic
Vehicle Damage Analysis No. 6, Page 40)

Vehicle; 2013 Ford Taurus Operated by Troy Police Sergeant Randall French
Damage Location/Description: Left Rear Quarter Panel, Upper Dog Leg Area (See Ford
Taurus Vehicle Damage Analysis No. 4, Page 46)

Conclusion: The forensic analysis of the damage present at the left rear quarter panel,
upper dog leg area of the Troy Police Department 2013 Ford Taurus operated by Troy Police
Sergeant Randall French; the forensic analysis of the damage present at the right rear
exterior door handle of the 2000 Honda Civic EX operated by Edson Thevenin; and the
forensic damage matchup thereof revealed contact damage consistent with a sideswipeevent
of the two motor vehicles; more specifically, that of the Ford Taurus left side/Honda Civic

right side impact of the Ford Taurus operated at the faster rate of speed.

 

 

Page 51 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

a

C) Vehicle: 2000 Honda Civic EX Operated by Edson Thevenin
Damage Location/Description: Right Rear Exterior Side Guard Molding (See Honda Civic
Vehicle Damage Analysis No. 7, Page 41)

Vehicle: 2013 Ford Taurus Operated by Troy Police Sergeant Randall French
Damage Location/Description: Left Rear Lower Exterior Door Panel and Dog Leg Area
(See Ford Taurus Vehicle Damage Analysis No. 5, Page 47)

Conclusion: The forensic analysis of the damage present at the left rear exterior door
panel and dog leg area of the Troy Police Department 2013 Ford Taurus operated by Troy
Police Sergeant Randall French; the forensic analysis of the damage present at the right rear
exterior side guard molding of the 2000 Honda Civic EX operated by Edson Thevenin; and
the forensic damage matchup thereof revealed contact damage consistent with a sideswipe

event of the two motor vehicles; more specifically, that of the Ford Taurus left side/Honda

Civic right side impact of the Ford Taurus operated at the faster rate of speed.

 

 

Page 52 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ei
D) Kehicle: 2000 Honda Civic EX Operated by Edson Thevenin

Damage Location/Description: Front Bumper Cover, Right Side (See Honda Civic Vehicle Damage
Analysis No. 5, Page 39)

Vehicle: 2013 Ford Taurus Operated by Troy Police Sergeant Randall French
Damage Location/Description: Left Front Fender, Lower Rear Section (See Ford

Taurus Vehicle Damage Analysis No, 3, Page 45)

Conclusion: The forensic analysis of the damage present at the left front lower rear fender
panel of the Troy Police Department 2013 Ford Taurus operated by Troy Police Sergeant Randall
French; the forensic analysis of the damage present at the right side of the front bumper cover of the
2000 Honda Civic EX operated by Edson Thevenin; and the forensic damage matchup thereof

revealed damage consistent with a contact event of the two motor vehicles.

 

 

Page 53 of 68

ATTORNEYS’ EYES ONLY
ATTORNEYS' EYES ONLY

es

E) Vehicle; 2000 Honda Civic EX Operated by Edson Thevenin
Damage Location/Description: Right Front Fender (See Honda Civic Vehicle Damage
. Analysis No. 3, Page 36)

Vehicle: 2013 Ford Taurus Operated by Troy Police Sergeant Randall French
Damage Location/Description: Left Front Door, Outer Panel (See Ford Taurus Vehicle Damage
Analysis No. 1, Page 42)

Conclusion: The forensic analysis of the damage present at the left outer front door panel of the
Troy Police Department 2013 Ford Taurus operated by Troy Police Sergeant Randail French; the
forensic analysis of the damage present at the right front outer fender location of the 2000 Honda
Civic EX operated by Edson Thevenin; and the forensic damage matchup thereof revealed contact
damage consistent with a sideswipe event of the two motor vehicles; more specifically, that of the

Ford Taurus left side/Honda Civic right side impact of the Ford Taurus operated at the faster rate
of speed.

-- See Photographs, Following Pages --

Page 54 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

 

 

 

Page 55 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

a ne us >= alee

w

yy Te
can! (ial |
i

 

Page 56 of 68

ATTORNEYS' EYES ONLY
W

 

ATTORNEYS' EYES ONLY

Vehicle Weight Analysis

The forensic vehicle analysis of this matter was inclusive of the weighing of the two involved
motor vehicles -- the 2000 Honda Civic operated by Edson Thevenin; as well as the 2013 Ford
Taurus operated by Troy Police Sergeant Randall French. The results of the weighing

procedures are as follows:

— 2000 Honda Civic

Weight, Total (without operator) = 2441 Ibs.
Weight, At Front Right Tire Location (area of fender damage from sideswipe, without

operator) = 759 Ibs.

 

ee nee nn
- Proform Professicnal Sc le

 

] Wireless Vehicle Scale Gag tank Stale | Wired Vehicle Scale | About

691 Pounds 759 Pounds
28.31% 31.09% ta
ie

]
Pron? bot Preverh baagtes

541 Pounds 450 Pounds
= at
Rear Lett eS at

Personal notes

Total: 2441 Pounds

Show CG Met ange Save @acn
hove DaliMad not bern defined

Vy
Ley Na Seritcts | $ave dota 1s C4 Eat |

HE Gini sy Foo <arinested succesutuily, Reading Data afiesegds #34 aM

 

Page 57 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

~~ 2013 Ford Taurus
Weight, Total (without operator) = 3850 Ibs.

 

 

Page 58 of 68

ATTORNEYS’ EYES ONLY
ATTORNEYS' EYES ONLY

ae

METHODOLOGY/ANALYSIS OF DYNAMIC VEHICLE CONTACT

The previously described forensic analyses of the physical evidence present on the left exterior body panels
of the Troy Police Department 2013 Ford Taurus operated by Troy Police Sergeant Randall French, and on
the right exterior body panels of the 2000 Honda Civic operated by Edson Thevenin, are clearly consistent
with a sideswipe type of vehicular impact of the two motor vehicles, with the 2013 Ford Taurus traveling at
a higher rate of speed during the encounter with the 2000 Honda Civic. Given that neither human
statements nor roadway physical evidence provide succinct information as to 1) The exact turning radius of
the two vehicles during the "U-Turn" maneuver from Hoosick Street to Alternate Route 7 (Collar City
Bridge); 2) The exact location of the "U-Tum" maneuver in relation to the easterly end of the guardrail
sections of Alternate Route 7 (Collar City Bridge); 3) The exact speed of the two involved vehicles; or 4)

The exact location of contact between the two involved vehicles, the following potential scenarios will

serve as discussion topics.

Scenario No. 1

The 2000 Honda Civic operated by Edson Thevenin violently impacts the concrete barrier of Alternate
Route 7 (Collar City Bridge), with the impact force projecting the left frontal area of the vehicle in a
westerly direction along the concrete barrier. The 2000 Honda Civic realizes a clockwise rotation, and
ultimately arrives at a stopped location on the roadway. The 2013 Ford Taurus operated by Troy Police
Sergeant Randall French then arrives at the location and in doing so contacts the 2000 Honda Civic in
a sideswipe manner -- left side of 2013 Ford Taurus to right side of 2000 Honda Civic -- before

stopping.

Y Facts for Consideration
1) The post concrete barrier impact location of the 2000 Honda Civic on Alternate Route 7

(Collar City Bridge) was established from a} Roadway physical evidence; b) Concrete barrier
physical evidence; and c) Physical dimensions of 2000 Honda Civic, inclusive of wheelbase

and track width.

2) The location of the stopped Troy Police Department 2013 Ford Taurus operated by Troy
Police Sergeant Randall French was established from a) Scene photographs; and b) Scene

mapping conducted by Troy Police Department personnel.
Page 59 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

a

3) The angle of final rest relationship of the 2000 Honda Civic and the 2013 Ford Taurus at
the scene on Alternate Route 7 (Collar City Bridge) following concrete barrier impact by the
2000 Honda Civic would not have allowed a full sideswipe contact of the dynamic 2013 Ford

Taurus upon arrival.

4) The trajectory of the right outside mirror of the 2000 Honda Civic, severed by the left
exterior door handle of the faster moving 2013 Ford Taurus during sideswipe contact, would

have been that of fina] rest of the mirror unit near the concrete barrier, and not within the

westerly lane of travel.

5) The operator of a motor vehicle most typically does not merely elect to suddenly steer to

the left and violently impact a concrete barrier for no reason.

¥ Conclusion, Scenario No. |

This described scenario is unsupported by physical evidence, vehicular trajectory, and

science.

 

 

 

 

Page 60 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS’ EYES ONLY

a

The 2000 Honda Civic operated by Edson Thevenin violently impacts the concrete barrier of Alternate
Route 7 (Collar City Bridge), with the impact force projecting the left frontal area of the vehicle in a
westerly direction along the concrete barrier. The 2013 Ford Taurus operated by Troy Police Sergeant

Scenario No. 2

Randall French then arrives at the location and stops. As the 2000 Honda accelerates rearward, the
right front corner of the vehicle impacts the opened left front door of the Troy Police Department 2013

Ford Taurus, resuiting in significant door damage.

¥ Facts for Consideration
1) The above scenario has been offered by Craig Fries of Precision Simulations’. According to
the provided Curriculum Vitae, Mr. Fries is neither a Crash Reconstruction Expert; a
Vehicle Crash Damage Analysis Expert; an Automotive Technology Expert; nor a Vehicle

Dynamics Expert. Indeed, Mr. Fries is offered as a 3D Forensic Scan Expert.

2) The referenced report of Mr. Fries does not reflect the clockwise rotation of the 2000

Honda Civic due to the violent impact with the concrete barrier, thus improperly

representing the angle of the vehicle.

 

 

 

9 See Expert Report of Craig Fries, Troy, SIP 16-003, Exhibit O & Page26,
Page 61 of 68

ATTORNEYS' EYES ONLY

 
ATTORNEYS' EYES ONLY

ies)

3) The actual angle of the two stopped vehicles following concrete barrier impact and
resulting clockwise rotation of the 2000 Honda Civic, derived from physical evidence and
forensic scene mapping, would not have allowed for the impact as provided by the stills of

Exhibit O of the Fries report.

4) The report of Mr. Fries provides opinion defying science to the effect that the substantial
damage to the outer door panel of the 2013 Ford Taurus was the result of the rearward
movement of the 2000 Honda Civic, with the right front of the Honda impacting the opened
Ford door. Had this occurred, the opened Ford Taurus door would have merely been
slammed shut with minimal damage. The least path of resistance is that of closing the door, as
opposed to the amount of energy required to result in the extent of damage sustained by the

door skin high strength steel. (It is that of Conservation of Energy Principles.)

5) The report of Mr. Fries does not account for the severing of the right exterior mirror of the
2000 Honda Civic and resulting final rest location of the component, nor the physical

evidence of damage at the left outer front door handle of the 2013 Ford Taurus.

6) The report of Mr. Fries does not account for the physical evidence of scuffing/transfer at

the left rear exterior front door area of the involved 2013 Ford Taurus.

7) The report of Mr. Fries does not account for the physical evidence of scuffing/transfer at
the left rear door exterior area of the involved 2013 Ford Taurus, nor the abrasion wear of

the right side molding of the 2000 Honda Civic.

8) The report of Mr. Fries does not account for the physical evidence of scuffing/transfer at
the left rear upper dog leg area of the involved 2013 Ford Taurus.

9) The report of Mr. Fries does not account for the physical evidence of scuffing at the left
rear lower front fender area of the involved 2013 Ford Taurus, nor the scuffing/transfer at

the right side front bumper cover of the 2000 Honda Civic.

Page 62 of 68

ATTORNEYS’ EYES ONLY
ATTORNEYS' EYES ONLY

ae

10) The report of Mr. Fries erroneously concludes that Sergeant French could not open the
driver door of the Ford Taurus due to the Honda presence, supported by Ford Taurus door
damage. As previously cited the positioning of the vehicles, based upon physical evidence,
would not have allowed for such close contact. Indeed, the left front door of the Ford Taurus

proved difficult to open due to the exterior door handle and rear door damage at latch.

Conclusion, Scenario No. 2
This described scenario is unsupported and contradicts physical evidence, vehicular

trajectory, and science.

Scenario No. 3
The Troy Police Department 2013 Ford Taurus operated by Troy Police Sergeant Randall French
overtakes the fleeing 2000 Honda Civic operated by Edson Thevenin, with Honda operator Thevenin

then initiating aggressive actions to purposely impact the Troy Police Department vehicle.

¥ Facts for Consideration
1) Digital microscopic analyses of the damage sustained to the right side of the 2000 Honda
Civic and the left side of the 2013 Ford Taurus reveal that the damage was caused by the
faster moving Ford Taurus. Usual and customary aggressive actions are not that of the

operator of the slower moving vehicle in such situations.

2) The final rest location of the severed right exterior mirror of the 2000 Honda Civic is that
of the left, westerly lane of travel for Alternate Route 7 (Collar City Bridge). Had the 2000
Honda Civic operated by Edson Thevenin been the right swerve aggressor for the full
sideswipe contact with the 2013 Ford Taurus, the trajectory of the detached mirror would

result in final component rest location on the right side of the highway.

3) Had the 2000 Honda Civic operated by Edson Thevenin been the right swerve aggressor

for the full sideswipe contact with the 2013 Ford Taurus, there would be no reason for
Page 63 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ess)

operator Thevenin to suddenly initiate a harsh left turn maneuver and violently impact the

concrete barrier.

4) Had the 2000 Honda Civic operated by Edson Thevenin been the right swerve aggressor
for the full sideswipe contact with the 2013 Ford Taurus, the violent event would have indeed
proven emotionally stunning for Troy Police Sergeant Randall French, operating the 2013
Ford Taurus. However, there was no contemporaneous radio transmission by Sergeant
French to that effect; nor have there been any subsequent statements by Sergeant French to

that effect.

¥ Conclusion, Scenario No. 3
This described scenario is unsupported by physical evidence, vehicular trajectory, and

human statements.

Scenario No. 4

The Troy Police Department 2013 Ford Taurus operated by Troy Police Sergeant Randall French
overtakes the fleeing 2000 Honda Civic operated by Edson Thevenin, with Ford Taurus operator
Sergeant French then initiating aggressive actions to purposely impact the 2000 Honda Civic operated
by Edson Thevenin.

¥ Facts for Consideration
1) The above scenario is forensically scientific and consistent with the Vehicle Damage

Analysis and Vehicle Damage Matchup as provided by previous sections of this expert report.

2) The kinetic energy of the 2013 Ford Taurus operated by Troy Police Sergeant Randall
French significantly exceeded the kinetic energy of the 2000 Honda Civic operated by Edson
Thevenin, with the weight of the Ford Taurus of 3850 lbs. (without operator) compared to the
weight of the 2000 Honda Civic of 2441 Ibs. (without operator).

-- See Image, Following Page --
Page 64 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

 

 

3) The proximity of the 2013 Ford Taurus and the 2000 Honda Civic at the concrete barrier location

is consistent with Troy Police Sergeant French providing left turn steering input while operating the
vehicle on the right side of the Honda Civic.

Page 65 of 68

ATTORNEYS' EYES ONLY
 

ATTORNEYS’ EYES ONLY

ae

4) The sudden and significant left turn input by 2000 Honda Civic operator Edson Thevenin, which
resulted in violent concrete barrier impact with no evidence of braking, is consistent with operator

actions responding to the forceful left movement of the vehicle due to contact by a larger vehicle,

5) The final rest location of the right outside mirror of the 2000 Honda Civic, with physical evidence
of forceful severing due to impact by the left front outside door handle of the faster moving 2013
Ford Taurus, is that of a trajectory consistent with the Honda Civic having been impacted in a full
sideswipe maneuver as the Honda was operated in a westerly direction on Alternate Route 7 (Collar

City Bridge).

 

 

 

Page 66 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

a

This described scenario is consistent with, and supported by physical evidence, vehicular

Y Conclusion, Scenario No, 4

trajectory, and forensic science.

 

 

 

Page 67 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

ae

SUMMARY/OPINION/CONCLUSION

The forensic vehicle autopsy procedures, vehicle damage forensic analyses, and related crash
reconstruction analyses with respect to the events of April 17, 2016 at Alternate Route 7 (Collar City

Bridge) in Troy, New York reveal the following conclusions.

1) The forensic vehicle autopsy of the 2000 Honda Civic EX operated by Edson Thevenin
revealed absolutely no motor vehicle mechanical, electrical, or computer control deficiencies existing
prior to, or at the time of impact with the concrete barrier of Alternate Route 7 (Collar City Bridge)
which would have contributed to the cause of the vehicle dynamics or impact. This forensic
investigation and analysis divulged evidence of a vehicle which was, prior to crash damage resulting
from the violent impact with the concrete barrier, unequivocally capable of proper operation,

steering, and stopping maneuvers.

2) The post impact acceleration analysis of the 2000 Honda Civic operated by Edson Thevenin
revealed that the vehicle was capable of forward and rearward movement under engine power.
However, due to the substantially increased rolling resistance friction resulting from the significant
front tire toe out condition sustained during concrete barrier impact, greatly increased accelerator
input for such operation was required. Additionally, the front tire toe-out condition resulted in

notably reduced turning radii of the vehicle.

3) Forensic analysis of scene physical evidence as well as the physical evidence of the 2013
Ford Taurus and 2000 Honda Civic revealed compelling substantiation of full, forceful vehicular
sideswipe impact -- consistent with the 2013 Ford Taurus operated by Troy Police Sergeant French
overtaking and impacting the 2000 Honda Civic operated by Edson Thevenin.

 

Signed: rc K Baw. August 20, 2018
Brian F. Chase, Chief Investigator Date

 

 

 

 

 

Page 68 of 68

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

Addendum A

Vehicle Autopsy Inspection Report, 2000 Honda EX

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

Comprehensive Motor Vehicle Services & Consulting
18 Loudon Road #1688 ¢Concord, NH 03302-1688
Phone: (603) 225-5662 ¢ Fax: (603) 226-4870 #£-mail: VehicleAutopsy@aol.com

Brian F. Chase, Senior Investigator
www.VehlicleAutopsy.com

Case# CMVSC-18-IA-245 Requesting Agency: _ Troy, New York Police Department

Requesting Agency Case #: BC38338
Consent Form: N/A

Search Warrant: N/A Issuing Jurisdiction: N/A

CRASH/INCIDENT INFORMATION
WB Lane of Collar City Bridge,
Date: 4/17/2016 = Time: —_—*0330.—_—Location: Troy, NY Fatal: v

Victim(s): _Edson A. Thevenin (DOB 06/30/1978)

POST INSPECTION INFORMATION

 

4/18/2018 0900 1830
Date: 4/19/2018 Time Started: 0900 Time Completed: 1500

 

Location of Inspection: _Troy Police Department Garage, Troy, New York

Assisted By: _J.M. Chase (CMVSC)

 

 

 

 

 

 

 

 

 

 

 

VEHICLE INFORMATION
Owner: Cinthia Cyrille Address: _ 410 Vermont View Dr., Watervliet, NY 12189
Operator: Edson A. Thevenin Address: 410 Vermont View 4-10, Watervliet, NY 12189
Year: 2000 Make: Honda Model: Civic EX
Body Style: 2 Door Coupe Color: Black
VIN: _1HGEJ8248YL105513 Reg.: FYZ9818 State: NY Mileage: 213722

PHOTOGRAPHS

Photos Taken: Canon EOS 6D Taken By: B. F. Chase

 

 

Page | 1

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

Comprehensive Motor Vehicle Services & Consulting
CONTINUATION OF VEHICLE AUTOPSY INSPECTION REPORT

 

INSPECTION STICKER INFORMATION

 

 

 

 

 

 

 

 

Sticker #: _GN374926 State: NY Issue Date: UNK Expiration Date: _ 6/16/2017
Reg#: FYZ9818 Station #: UNK Mechanic #: UNK
Mileage at Inspection: UNK V.LN.: 1HGEJ8248YL 105513
V.ILN. DEFINED
V.LN:: IHGEJ8248YL105513 Breakdown Attached: VinLink Report
VEHICLE OPTIONS
Front Wheel Drive: v
Rear Wheel Drive: N/A
4 Wheel/All Drive: N/A

Engine Displacement: _L4; 1.6 L (1595 ce); VTEC; MEI; 123-127 HP
Transmission Type: 4 Speed Automatic

Shifter Location: Center Console Position @ Inspection: Neutral
Shift Pattern: P-R-N-D4-D3-2___—_ Cruise Control: ¥
Drive: FWD. Power Steering: v Power Brakes: v

 

Electric Door Locks: v Electric Windows: v

 

 

 

 

Windshield Wiper Type: Summer Number of Speeds: Variable Intermittent
Windshield Wiper Position: On

Headlamp Switch Position: Parking Lights

Hi/Low Beam Dimmer Switch Position: Low

Fan Blower Motor Speed: Full Fan __ Position of Switch: Defrost
Temperature Control: Full Hot

Air Direction Control Position: Defrost

Page | 2

ATTORNEYS’ EYES ONLY
ATTORNEYS’ EYES ONLY

Comprehensive Motor Vehicle Services & Consulting
CONTINUATION OF VEHICLE AUTOPSY INSPECTION REPORT

VEHICLE OPTIONS (Continued)

Radio Equipped: v __ Activated: UNK

Speaker Fade: UNK Speaker Balance: UNK

Cassette or CD Player Equipped: Activated: UNK

Volume Level: UNK

Air Bags: Equipped Deployed: No
Restraint System Type: Active Restraints

Front Seat Design: Bucket Head Rests: Left and Right*

Rear Seat Design: Bench Head Rests: Incorporated

Front Seat Position: Right front seat forward
Interior Rearview Mirror: ¥ Exterior Mirror(s): Left and Right**
Equipped with Floor Mats: v Involvement: None

Equipped with Visors: v Position @ Inspection: Up

Horn Operation: Operational

NOTES: * Left and right front seat headrests discovered in rear seat
** Right outside mirror detached from vehicle.

Sunroof intact.
Blue Tooth Audio System (Model# MEX-N5000BT)

 

 

 

 

Page | 3

ATTORNEYS' EYES ONLY
Page | 4

ATTORNEYS' EYES ONLY
Comprehensive Motor Vehicle Services & Consulting
CONTINUATION OF VEHICLE AUTOPSY INSPECTION REPORT

DAMAGE

See companion report entitled Vehicle Autopsy Investigation Summary.

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY
Comprehensive Motor Vehicle Services & Consulting
CONTINUATION OF VEHICLE AUTOPSY INSPECTION REPORT

 

 

 

 

TIRES
Right Front Make: Venezia Crusade SXT Size: 195/55R15 85V
Design: _ M+S ___ Load Rating: 315 kg (1135 tbs) Tread Depth: See page 7
DOT#: Y¥CAC OPCR 2815 — Maximum Pressure Rating: 300 kPa (44 psi)

 

Actual Pressure: 19.3 psi Original Tread Depth: 10/32"

 

UTQG Ratings: Treadwear: 500 Traction: A Temperature: A
Construction: Sidewall: 1 ply polyester Tread: __1 ply polyester, 2 plies steel, 1ply nylon
Rims: _ Velox Alloy # of Lug Nuts/Studs: 4

The Dayton Tire & Rubber Co.
Week of Manufacture: 28" week of 2015 —_ Location of Manufacturer: Albany, Georgia, USA

Damage: Unremarkable

 

 

 

 

Left Front Make: Venezia Crusade SXT Size: 195/55R15 85V
Design: M+S Load Rating: 515 kg(1135lbs) _ Tread Depth: See page 7
DOT#: YCAC OPCR 2815 — Maximum Pressure Rating: 300 kPa (44 psi)

 

Actual Pressure: 20.1 psi Original Tread Depth: 10/32"

 

UTQG Ratings: Treadwear: 500 Traction: A Temperature: A
Construction: Sidewall: 1 ply polyester Tread: _1 ply polyester, 2 plies steel, 1 ply nylon
Rims: _Velox Alloy # of Lug Nuts/Studs: 4

The Dayton Tire & Rubber Co.
Week of Manufacture: 28" week of 2015 Location of Manufacturer: Albany, Georgia, USA

Damage: Inner wheel damaged at outer bead area - 3 o’clock position (tire orientated with valve stem at the
12 o’clock position)). Outer wheel damaged at outer bead area (opposite inner damage). Tread scuffing from
concrete barrier impact.

Page | 5

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY
Comprehensive Motor Vehicle Services & Consulting
CONTINUATION OF VEHICLE AUTOPSY INSPECTION REPORT

 

TIRES (Continued)
Right Rear Make: Venezia Crusade SXT Size: 195/55R15 85V

Design: M+S __ Load Rating: 515 kg (1135 Ibs) Tread Depth: See page 7

DOT#: YCAC OPCR 2815 | Maximum Pressure Rating: 300 kPa (44 psi)

Actual Pressure: 20.9 psi Original Tread Depth: 10/32"

UTQG Ratings: Treadwear: 500 Traction: A Temperature: A
Construction: Sidewall: 1 ply polyester Tread: _1 ply polyester, 2 plies steel, 1 ply nylon

 

Rims: Velox Alloy # of Lug Nuts/Studs: 4

The Dayton Tire & Rubber Co.
Week of Manufacture: 28" week of 2015 Location of Manufacturer: Albany, Georgia, USA

Damage: Unremarkable

 

 

Left Rear Make: Venezia Crusade SXT Size: 195/55RI15 85V

Design: M+S Load Rating: 515 kg (1135 Ibs) Tread Depth: See page 7

 

 

DOT#: YCAC OPCR 2915 Maximum Pressure Rating: 300 kPa (44 psi)

Actual Pressure: 21.1 Original Tread Depth: 10/32"

UTQG Ratings: Treadwear: 500 Traction: A Temperature: A

Construction: Sidewall: 1 ply polyester Tread: _ 1 ply polyester, 2 plies steel, 1 ply nylon

Rims: Velox Alloy # of Lug Nuts/Studs: 4
The Dayton Tire & Rubber Co.

 

 

 

Week of Manufacture: 29" week of 2015 Location of Manufacturer: Albany, Georgia, USA
Damage: Unremarkable
Page | 6

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY
Comprehensive Motor Vehicle Services & Consulting
CONTINUATION OF VEHICLE AUTOPSY INSPECTION REPORT

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TIRES (Continued)
Left Front Tire
Location Tread Groove*
12 8.375 9.25 9.25 8.75
3 9.25 9.25 9.25 9.00
6 8.75 9.50 8.75 8.50
9 8.75 9.75 9.50 9.00
Right Front Tire
Location ; Tread Groove*
12 9.50 9.50 9.25 9.50
3 9.50 9.75 9.75 9.50
6 9.25 9.25 9.25 9.50
9 9,50 9.25 9.50 9.25
Left Rear Tire
Location Tread Groove*
12 9.50 9.75 9.50 9,25
3 9.50 9.75 9.50 9.50
6 9.50 9.50 9.25 9.50
9 9.50 9.75 9.75 9.75
Right Rear Tire
Location Tread Groove*
12 9.50 9.50 9.00 9.25
3 9.25 9.50 9.50 9.50
6 9.25 9,25 9.50 9.50
9 0 0 0 0

 

* Each tread groove is measured in 32°“ of an inch from outside tread groove to inside tread groove with valve stem at the 12 o'clock position.

Tire Durometer Readings

   

Left Front 75
Right Front 74

Left Rear 75
Right Rear 70

Page | 7

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

Comprehensive Motor Vehicle Services & Consulting
CONTINUATION OF VEHICLE AUTOPSY INSPECTION REPORT

 

LAMPS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Headlamps: Switch Position @ Inspection: Park Halogen
Condition: _Left impact damaged; Right intact
Tail lamps: Switch Position @ Inspection: Park 7443
Condition: See narrative
Brake Lamps: Type: 7443 Condition: See narrative
Auxiliary Lamps: Type: N/A Condition: N/A
Switch Position @ Inspection:
Circuit Testing Done: _Rear Tail/Stop Lamp Circuits
Lamps Removed For Examination: _ Rear Tail/Stop Lamp bulbs. See narrative.
GLASS
Windshield: Type: Shaded/tinted Condition: Bullet holes
Left Front: Position: Up Condition: Intact
Right Front: Position: Up Condition: Intact
Left Rear: Type: Fixed Condition: Intact
Right Rear: Type: Fixed Condition: Intact
Rear Windshield: Type: OM/Defroster Condition: Intact
Aftermarket Window
Tint: None
Tint Location: N/A % Light Transmittance: N/A
Notes:
Page | 8

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY
Comprehensive Motor Vehicle Services & Consulting
CONTINUATION OF VEHICLE AUTOPSY INSPECTION REPORT

 

 

 

 

 

WIPERS
Front: Type: Summer Condition: Intact
Rear: Type: N/A Condition: N/A
SUSPENSION
Front: Type: Coil over struts Condition: See narrative
Rear: Type: Coil over struts Condition: Unremarkable

 

 

Shock Absorber/Strut Condition:

LF __Noseepage RF No seepage LR __Noseepaget RR __No seepage*
Whee! Bearing Condition:

 

 

LF NMP RF NMP LR NMP RR NMP
Ball Joint Condition:
Front: Right Upper: NMP Right Lower: NMP
Left Upper: NMP Left Lower: NMP
Rear Right Upper: NMP Right Lower: NMP

“Bushings” Left Upper: NMP Left Lower: NMP
Notes: * Replacements
STEERING
Tie Rods: Condition: Left Front deformation (crash related)

Modified Steering Wheel: _No_ Steering Wheel Free Play: _ NMP: steering wheel deformation from impact

 

 

 

Engine Condition @ Inspection: Off
Fluid Level: Sufficient Fluid Condition: _Unremarkable
Pump Condition: Intact; no seepage Belt Condition: _ Impact damage resulted in belt departure

 

 

Rack & Pinion: Intact; no leaks; NMP

Page | 9

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY
Comprehensive Motor Vehicle Services & Consulting
CONTINUATION OF VEHICLE AUTOPSY INSPECTION REPORT

STEERING (continued)
Linkages Condition: _NMP: bent tie rod at left front (crash related)

Full Motion Condition: Limited due to toe out condition from crash damage.

 

 

 

 

 

 

 

 

 

 

 

Notes:
EXHAUST

Type: Aftermarket Modification: Skunk 2 Racing Mega Power exhaust system*
Exhaust Leaks: None detected Hanger Condition: Unremarkable
Notes; PN: S2-XXX-XX-XXXX-56974

BRAKE SYSTEM
Reservoir
Type/Design: Plastic, dual circuit; power booster
Fluid Condition: — Sufficient Fluid Level: Sufficient
Port Clogged: No ABS/Non-ABS: ABS

Brake Pedal Reserve: _7” Extended; 4.75” Depressed.

Brake Line Condition: _Intact, no kinking or chafing

Emergency Brake Type: Hand activated/released Position @ Inspection: Released

Operation Condition: Operational

Rotational Resistance: LF - In/Pounds - In/Pounds

RF
LR - In/Pounds RR - In/Pounds

Page | 10

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY
Comprehensive Motor Vehicle Services & Consulting
CONTINUATION OF VEHICLE AUTOPSY INSPECTION REPORT

 

 

 

 

 

BRAKE SYSTEM (continued)
Right Front Assembly Type: _ Single piston floating caliper
Rotor Thickness: 21.54 mm Minimum Limit: 19.00 mm
Lining Design: Bonded Condition: | Unremarkable
Friction Material Thickness: Inside: 8.30 — 9.13 mm
Outside: 8.59 — 9.23 mm

 

Brake Piston & Seal: _No binding; no seepage; piston moves freely within bore
Wheel Cylinder Condition: N/A Self Adjuster Condition: N/A

Brake Dust Presence: None detected

 

 

 

 

 

 

 

Notes:

Left Front Assembly Type: _ Single piston floating caliper

Rotor Thickness: 21.03 mm Minimum Limit: * 19,00 mm
Lining Design: Bonded Condition: _Unremarkable

Friction Material Thickness: Inside: 8.25 — 9.43 mm

 

Outside: 8.71 -9.71 mm
Brake Piston & Seal: _No binding; no seepage; piston moves freely within bore
Wheel Cylinder Condition: N/A Self Adjuster Condition: N/A
Brake Dust Presence: None detected

Notes:

 

 

Page | 11

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY
Comprehensive Motor Vehicle Services & Consulting
CONTINUATION OF VEHICLE AUTOPSY INSPECTION REPORT

 

 

 

 

 

 

BRAKE SYSTEM (continued)
Right Rear Assembly Type: _Anchor Pin Drum Assembly
Drum Diameter: 199.52 mm Maximum Limit: 201 mm
Lining Design: Bonded Condition; _Unremarkable
Friction Material Thickness: Primary: 4.34 — 5.46 mm
Secondary: 5.48 — 5.69 mm

 

Brake Piston & Seal: N/A
Wheel Cylinder Condition: No seepage Self Adjuster Condition: | Unremarkable

Brake Dust Presence: Normal brake dust presence

 

 

 

 

 

 

 

 

 

 

 

Notes:

Left Rear Assembly Type: _Anchor Pin Drum Assembly

Drum Diameter: 199.94 mm Maximum Limit: 201 mm

Lining Design: Bonded Condition: _Unremarkable

Friction Material Thickness: Primary: 3.85 — 5.11 mm
Secondary: 4.54 — 5.75 mm

Brake Piston & Seal: N/A

Wheel Cylinder Condition: No seepage Self Adjuster Condition: | Unremarkable

 

Brake Dust Presence: Normal brake dust presence

Notes:

 

Page | 12

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

Addendum B

VinLink Report and Design Specifications,
2000 Honda Civic

 

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

Scroll down for more content when viewing on computer monitor.

Vint

Report type:
BASIC
VIN: 7HGEJ8248YL105513

Copyright © 2005 ESP Data Solutions, Inc. All rights
resarved. Reproduction of this publication In any
form without prior written permission is forbidden.
The Information contained herein has been
obtained from sources believed to be reliable. ESP
Data Solutions disclaims ail warranties as to the
accuracy, completeness or adequacy of such
Information. ESP Data Solutione shall have no
lability for arrors, omissions or inadequacies in the
information contained herein or for Interpretations
thereof. The reader assumes sole responsibility for
the selection of these materials to achlove its
intended resulte.

ATTORNEYS' EYES ONLY
hitp:/www.vinlink.com/

ATTORNEYS' EYES ONLY

Report type: BASIC

VIN number: 1HGEJ8248YL105513
DECODED: Honda - Civic (2000)

Model Year

Make

Model

Trim Level

Body Type
Manufacturer
Productlon Seq. Number
Engine Type

Fuel Type
Horsepower

Engine Code

Engine Series Code
Drive Line Type
Transmission

Vehicle Type

Vehicle Class
Country

Assy. Plant

GVWR Class

Check Diglt

MPG

AAIA

AAIA ENGINE

AAIA TRANSMISSION
AAIA VehiclelD

AAIA EngineConfigID
AAIA TransmissionID
AAIA BodyStyleConfigID
AAIA BrakeConfigID
AAIA DriveTypelD
AAIA SpringTypeConfigiID

hitp://wvew.viniink, com!

2000

Honda

Civic

EX

2 Door Coupe

Honda of American Mfg. Inc.
105513

L4, 1.6L (1595 ec); VTEC: MFI
Gasoline

123-127HP

J8

D16Y8

FWD

4 Speed Automatic
Passenger Car

Small Car

UNITED STATES

East Liberty Ohio

Class B: 3,001-4,000 Ib

8

VIN: 1HGEJ8248YL 106513

M5:22-29-25/A4:24-32-27/M5:25-32-28/M5:27-33-30

14380/150158

5753
1523/1640/1522/1540/2346
14380/1 4380

5753/5753

1523/1523

U7

8/9

5/5

1/1

ATTORNEYS’ EYES ONLY

‘Vinlink is your ultimate automobile Inteligence.
ATTORNEYS' EYES ONLY

Design Specifications

 

 

“ENGINE.

| STARTER -

 

3-20

I DIMENSIONS | Overall Length

“WEIGHT (USA)

Type/Make

{TEM
2-door Coupe/4-door Sedan (96 - 98)
(98, "00)
2-door Hatchback ('98, '97)
{98 ~ 00)
Overall width
Overall height 2-door Coupe/2-door Hatchback
4-door Sedan
Wheelbase
Track Front/Rear
| Ground Clearance
Seating Capacity
| Gross Vehicle Walght Rating {GVWR}
2-door Coupe HX M/T, DX M/T
| HX CVT (98)
HX CVT ('97, ‘98)
| HX CVT ('99)
DX A/T ('86 = 98)
DX A/T ('99, 00)
Ex
Si
2-door Hatchback CX, DX ('96,'S7)
CX, DX ('98)
CX ('99, 00)
DX MT ('99, ‘00)
DX A/T ('99, 00)
| 4-door Sedan DX, LX, DX-V
| EX
See ———— ee ee
WEIGHT (CANADA) | Gross Vehicle Weight Rating (GVWR)
2-door Coupe OX ('96)
DX (‘97 - 00)
DX-G
Si ('96)
Si ('97 - 00)
SiR
2-door Hatchback CX, CX-G ('86)
CX, CX-G (‘97)
CX-G (98)
CX (’98 ~ 00)
DX M/T, SE M/T
DX A/T, SE A/T
4-door Sedan LX, DXC-V
EX M/T
EX A/T
Type

Cytinder Arrangement

Bore and Stroke D16Y5, Di6Y7, D16Y8 |
B16A2

Displacement D16Y5, D16Y7, D16Y8
B16A2

Compression Ratio B16Y5, D16Y7
Di6YB
BI6A2

Valve Train

Lubrication System

ON Pump Displacement at 6,800 engine rpm

D1G6Y5, Di8Y7, DI6Y8 |

BIGA2
Water Pump Displacement
at 6,000 engine rpm D16Y5, D16Y7, D16¥8
B1GA2
D16Y5, D16Y7, D16Y8

Fue) Required
BIGA2

Normal Output
Nominal Voltage
Hour Rating
Direction of Rotation

’ Gear reduction/MITSUBA

 

 

 

 

NOTE

 

METRIC | ENGLISH
— __ ;
4,445 mm 175.0 in
4,450 mm 176.2 in
4,170 mm 164,2 in
4,180 mm 164.6 in
1,765 mm 87.1 in
1,375 mm 84.1 in
1,390 mm 54.7 In
2,620 mm 103.1 in |
1,475/1,476 mm 58.1/58.1 in
150 mrn 6.9 in |
Five
— 3,290 Ibs
—— 3,320 Ibs
— 3,330 Ibs
/ ban 3,360 lbs
| —_—— 3,290 Ibs
— 3,310 Ibs
—_—— 3,440 Ibs
—- 3,480 Ibs
— 3,285 Ibs
— 3,290 Ibe
— 3,290 Ibs
— 3,290 ibe |
oe 3,330 {bs
—_—— 3,330 tbe
| —- 3,460 Ibs I
1,500 kg —
1,610 kg ——
1,510 kg -_
4,560 kg —
1,570 kg —
1,590 kg —
1,495 kg —_—_
1,506 kg —_—_
1,610 kg —
1,510 kg as
1,510 kg ——
1,530 kg coemmemneel
1,510 kg —
1,510 kg —

 

1,540 kg

fa

 

VTEC*?, SOHC VTEC-E*?, DOHC VTEC*
gasoline engina
Inline 4-cylinder, transverse

75.0 x 80.0 mim 2.95 x 3.54 in
61.0 x 77.4 mm 3.19 x 3.05 in
1,590 cm? 97.0 cu-in
1,595 cm? 97,3 cu-in
9.4
9.6
10.2

Belt driven, 4 vatve per cylinder
Farced and wet sump, trochoid pump

33.4 ¢ (35,3 US qt, 29.4 Imp at}/minute
43,8 f (46.3 US qt, 38.6 Imp qt)/minute

125 ? (132 US qt, 110 Imp qt)/minute
140 ? (148 US qt, 123 Imp qt)/minute
UNLEADED gasoline with 86 Pump
Octane Number or higher
Premium UNLEADED gasoline 91 Pump
Octane Number or higher

 

 

 

1.0 kW, 1.2 kW
| 12V
40 seconds
Clockwise as viewed from gear end

ATTORNEYS' EYES ONLY

Water-cooled, 4-stroke SOHC®, SOHC #; DI6Y7

*t: D16Y8
| “ DI6GYS
*8 BIGA2

 

 

 

 
ATTORNEYS' EYES ONLY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ATTORNEYS' EYES ONLY

ITEM METRIC ENGLISH | NOTES
STARTER (cont'd) | Weight MITSUBA 1.0, 1.2 kW _ 3.akg 7.5 lof |
CLUTCH Clutch Type M/T Single plate dry, diaphragm spring
AT Forque converter |
CVT Multi plates wet sanp, hydraulic |
| Clutch Facing Area __MT | 160 cm? | 26 sq-in
TRANSMISSION Transmission Type MT Synchronized 5-epeed forward, t reverse
| AIT 4-speed automatic, 1 reverse
CVT Non-stage speed forward, 1 reverea
Primary Reduction Diract 1:1 _
Manual transmission : =: Engine type _
| DieYS | DIY? | Dieya | B16A2 _
Gear Ratio Ist 3.250 3.250 3.250 3.230 | *1:2-door
2nd 1.782 1.782 1.909 2.108 Hatch back
3rd 1.172 1.172 4.250 1.458 | *2:2-door Coupe,
4th 0.909 0.909 0.909 1.107 and 4-door
5th 0.702 0.702 0.702 0.875 Sedan
Reverse 3,183 | 3.153 — 3.153 3000 ||
Final Reduction Gear ratio | 3.722 [a.72ayenser| 4,250 | 4.268 | -
| Gear type | Single helical gear |
Automatic transmission [ . Engine type ——
D16Y7 | D16sYB
Gear Ratlo ‘et 2.600 2.722
2nd 1.468 1.516
3rd | 0.926 0.975 |
4th 0.638 0.638
Reverse [ 1,954 1,984
Final Reduction Gear ratio = 4,387 4,387
Gear ‘type | Single helical gear 7
' CvT |
Gear Ratio Low-0.D, 2.466 - 0.449
Reverse 2.466
Secondary Reduction Gear Ratio 1.333
Final Reduction Gear Ratio — 4.367
"AIR Cooling Capacity 3,630 Keal/h =| 14,000 BTU/h
CONDITIONING Compressor Type/Make Seroll/SANDEN
No. of Cylindars
Capacity 85.7 mé/rev | 5.22 cu-In/rev
Max. Speed 10,000 rpm
Lubricant Capacity 130 mé j 4 1/3 fl oz, SP-10
, | 4.6 imp oz - |
Compressor Type/Manufacturer Swash-plate/DENSO
No. of Cylinder 10
Capacity 155.3 mé /rev | 9.4 cu-in/rev
Max, Speed 76,000 rpm
Lubricant Capacity 140 mé 42/3 floz,
4.9 imp oz
Lubricant Type ND-OIL8
Condenser Type —_ | Corrugated fin _
Evaporator Type fu _ Corrugated fin |
Blower Type Sirocco fan
Motor input 200 W/12 ¥
Speed Contro| 4-apeed variable
—_ Max. Capacity 460 m3/n 16,200 cu-ft/h
Temperature Control Air-mix type
Compressor Clutch Type Dry, single plate, poly-V-beit drive
_ ___ Power Consumption __ 40 Wimax./12 V at 68°F (20°C) | _ _
Refrigerant Type HFC-134a (R-134a) |
Quantity 650 29 | 22.9 fs0z
(cont'd)

3-21
ATTORNEYS' EYES ONLY

Design Specifications

 

 

 

 

 

 

 

 

 

P/S: Power Steering M/S: Manual Steering
*1:2-doorCoupe *2:2-door Hatchback *3: 4-door Sedan
"4: USA (HAM), Canada {(HCM) produced °5; Japan produced

3-22
ATTORNEYS' EYES ONLY

 

 

(cont’d)
(TEM METRIC ENGLISH NOTE
STEERING Type P/S Power assisted, rack and pinion
SYSTEM M/S Rack and pinton
Overall Ratio PIS 17,7
MIS 20.3
Turne, Lock-to-Lock P/S 3.6
M/S 4,1
| Steering Wheel Die. 380 mm | 15.0 in
SUSPENSION Type Frontand Rear tndependent double wishbone, coil spring
Front and Rear | Telescopic, hydraulic nitrogen gas-filled
WHEEL Camber Front | 0°00'
ALIGNMENT Rear ~1°
Caster Front 1°40'
Total Toe Front Ind mio In 1/36
| Rear [n2mm | In 1/16
BRAKE SYSTEM | Type Front | Power assisted self-adjusting ventilated disc
Rear Power assisted self-adjusting solid disc
Power assisted self-adjusting drum
Pad Surface Area Front 37.5 cm? x 4 §.8sq-inx 4 §416 stamped on
the caliper body
| 44.1. om? x 4 6.84 sq-in x 4 2056 stamped on
the caliper body
Rear 67.2 om? x4 10.4 sq-in x 4 Drum
21.2¢cm? x4 3.3 sq-in x 4 Diese
Parking Brake Type Mechanics! actuating, rear two wheel |
| brakes
TIRE Size and Pressure See tlre information label
WASHER Capacity 2-door Coupe/4-door Sedan 2.6 & (2,6 US qt, 2.2 Imp qt) | USA model
4.5? (4.8 US qt, 4.0 Imp qt) Canada modet
2-door Hatchback 2.6 f (2.6 US qt, 2,2 Imp qt) DX
4.6 € (4.8 US qt, 4.0 Imp qt) Except DX
ELECTRICAL Battery 12 V - 38 AH/5 HR
Starter 12 V- 1.0 kW, 1.2 kW
Alternator 12V-754,80A
Fuses In Under-dash Fuse/Relay Box 7.5A, 10A, 164, 20A |
In Under-hood Fuse/Relay Box 7.5A, 104, 16 A, 20A, 30 A, 40.4, 80 A
in Under-hood ABS Fuse/Relay Box 7.5 A, 20 A, 40A
Headlights 12 V - 60/55 W |
Front Turn Signal/Parking Lights 12V-216 W
Rear Turn Signal Lights 12V-21W
Brake/Tailtights 12 V =21/6 W
inner Taillighta*? 12V-5W
High Mount Brake Light 12 V- 18 W*2, 22 We, #2
Back-up Lights 12V-21W
License Plate Lights 12V-B5BW
| Ceiling Light 12 V - 8 W (With moonroof}
12 V - § W (Without moonroof}
Trunk Lights 12V-3.4W", 5 Ws
Gauge Lights 12V-14W,3W
| Indicator Lights 12 V=-1.12 W, 1.4W
[Nurnination and Pilot Lights 12 V - 0.84 W, 1.4W
| Heater Controf Panel Lights 12V-1.4W

 
ATTORNEYS' EYES ONLY

Addendum C

3D Forensic Still Images

 

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

~

PEE PECOD PRyeley a)

"Z a8eq Oday ‘p ‘ON aeU |S DisuaI04 ae

aT FAT
2 2noy ayeusayy

SVZ-VI-8T-ISAWD
quawyedag a21/0d (*A'N) Aol ‘SEESE Dg ‘ON B2UBIajay aseD

ujUanay | UOspzZ fo y3Daq ay? fo 4a}2DY ay UT;

aesed|T

 

ATTORNEYS' EYES ONLY
ATTORNEYS’ EYES ONLY

"'g a3eq Oday ‘s ‘oN BSeUy IIIYS DIsUaI04 GE

a) 7

Pim Uaeh CHLOE by] ama

“9

SZ-VI-8T-DSAIWD
quawiyedag 910d ("A°N) AOJL ‘8EE8E Dg "ON adUaJAJay ase>

uluanay] UoOsp3 fo yiDaq ay} fo 43}}0DIy 3Y} U;

agedq|z

 

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

adgeaqle

"6 98eq Woday ‘eg ‘on aSeu [113 DIsuas04 GE

CES Pim’ Bil tefela

!

BESTT
£0 Noy ayeusazy7

S?Z-VI-8T-ISAWD
jUaWYedSQ 991/0g (“A°N) AOA “SEESE Dg ‘ON B2UaIABJay ase7

ujuanoy | Uospz fo Yy3Daq aYy3 fo 4}32Dy ay} UT

4

 

ATTORNEYS' EYES ONLY
EYES ONLY

ATTORNEYS'

"OT aed YOday ‘qg ‘on aseu ||115 2IsuaI04 GE

SVZ-VI-8T-SSAIND
quswyed|q 3951/0 ("A"N) AOJL ‘SEEgE Dg ‘ON 9uUalaJay ase

ujUanay | Uospz fo y3Daq ay} fo 13]20/ ay} U|

agedaly

 

ATTORNEYS' EYES ONLY
EYES ONLY

ATTORNEYS'

‘TT a3eq Noday ‘ey ‘ON aseuy [IS JIsuai04g qe

SV2-VI-8T-ISAWD
juswWyedag 331/04 (‘A'N) Aoal ‘geege Dg “ON B2UaJaJay ase7

ujuanay | Uospz fo Yyinaq ay} fo 493320 ay} UT

aded|s¢

 

ATTORNEYS' EYES ONLY
EYES ONLY

ATTORNEYS'

‘7T adeg oday ‘QZ aseuy |[NS 2suas0g ae

St2-VI-8T-JSAWD
quaWywedsgq a21]0g ("A°N) AodL ‘Seege dg "ON BIUaIDJay ase

ujuanay | UOSpz fo yyDaq ay} fo 4a1}0Yy ay} UT;

adeg{9

 

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

   
  

‘£9 adeq Woday ‘Ey “ON aTeU [IS DISUBIO4 GE

SvZ-VI-8T-JSAIND
juawpedag 331]0q ("A°N) AOJL ‘geese Dg “ON dIUTIBJaY 9Se7

ujuanay | Uospz fo y3DAaq ay} fo 1a}3DY ay} Ul

asedi2

ATTORNEYS' EYES ONLY
ATTORNEYS' EYES ONLY

Sv2-VI-8T-DSAW)D
quawyedag 331/0g ("A°N) AouL “SEESE Dg ‘ON SdUDJajay ase)

ujUanoy | UoSspz fo yDaq ay} fo 42330 ay} UT;

asealg

ATTORNEYS' EYES ONLY
